ALMOND, Senior Judge
(dissenting).
With all due respect, I cannot agree with the decision of the majority.
*1398The opinion supporting that decision has stressed that in actual use the TIC TAC TOE trademark is applied to multi-flavored ice cream in which the different flavors are formed in blocks and packaged to create a pattern similar to that of a tick tack toe game. Presumably this ties the trademark so closely to the manner in which the ice cream is packaged that TIC TAC TOE ceases to be an arbitrary mark for the product.
I cannot agree with this approach. The question of likelihood of confusion must be considered in light of the registered mark and there is nothing in that registration which precludes the owner from using any packaging scheme it desires. Furthermore, I believe the majority engages in unwarranted speculation when it suggests that it is unlikely that the owner of TIC TAC TOE would apply its mark to other products. For all the record reveals, the mark might very well be used with other goods.
The majority has also placed too much emphasis on the relationship between appellant’s mark TIC TAC and the sound of the candy in the package. In the first place, I seriously doubt that the sound the candy makes is so well imitated by the mark that this association would be made by a purchaser. Secondly, there is nothing which would preclude appellant from packaging its candy in a manner which would not “rattle.”
From the standpoint of the market place and the class of purchasers, I find it difficult to draw a viable distinction between candy and ice cream. Both are confections which appeal to similar tastes and are offered and displayed by vendors with a common appeal to the purchasing public. In view of these similarities and the resemblance between TIC TAC and TIC TAC TOE, as pointed out by the board, it is my view that a likelihood of confusion as to source is a likely result if the marks are used concurrently. I would affirm the board’s decision.